This was an action instituted by the appellant, Charles E. Miller, against the appellee, Ina Miller, as defendant, for divorce.
The issues consisted of appellant's complaint in a single paragraph, appellee's answer in general denial thereto, appellee's cross-complaint in two paragraphs, and appellant's answer in general denial thereto.
The trial resulted in a finding for the appellee and against the appellant, upon the complaint, for the appellee and against the appellant upon the cross-complaint and a decree granting her a divorce, with alimony in the sum of $170,000, and an allowance of $12,000 for her attorney's fees and costs.
There is ample evidence in the record to show that the appellee herein was entitled to a decree of divorce. Upon this proposition, the appellant makes no serious contention, but insists that the amount of the appellee's recovery of alimony is too large, and that the assessment of the amount of appellee's attorneys' fees is excessive. The testimony as to the value of the appellant's property *Page 361 
is conflicting, ranging in amounts from $704,325 to $1,070,194.46. The appellee was possessed of property in her own right of between $50,000 and $60,000. The estimates of the witnesses called to prove the value of attorneys' fees ranged in amounts from $3,500 to $25,000.
It has been held that the amount of alimony to be allowed under the statute rests largely in the sound discretion of the trial court. The determining of each case depends upon its own 1, 2.  facts, and, in fixing the amount, it is the duty of the trial court to take into consideration the financial condition of the husband, his income, his ability to earn money, the value of the wife's separate estate, and the husband's conduct toward his wife. Glick v. Glick (1927),86 Ind. App. 593, 159 N.E. 33; Huffman v. Huffman (1913),53 Ind. App. 201, 101 N.E. 400; Stutsman v. Stutsman (1903),30 Ind. App. 645, 66 N.E. 908; DeRuiter v. DeRuiter (1901),28 Ind. App. 9, 62 N.E. 100, 91 Am. Rep. 107.
We are of the opinion that there is sufficient evidence to sustain the finding of the court, both as to alimony, 3, 4.  and as to the allowance of attorneys' fees, and should not be disturbed on appeal.
Judgment affirmed.